Citation Nr: 1454267	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughters





ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from October 1940 to July 1945.  Unfortunately, he passed away in May 1986.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied service connection for the cause of the Veteran's death.

The appellant and her daughters testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2010.  A copy of the hearing transcript is of record.

In November 2010, the Board remanded the claim for further development.  After that development was completed, the Board denied the claim in a December 2011 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in August 2013 for additional action consistent with the JMR.

In February 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was received in March 2014.  A supplemental opinion was requested and received in April 2014.



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 1986, from bronchogenic carcinoma.  Chronic obstructive lung disease (COLD) was listed as another significant condition contributing to his cause of death. 

2.  The Veteran's bronchogenic carcinoma and COLD did not have their onset during service or for many years thereafter and were not otherwise related to any in-service disease, event, or injury, including malaria. 

3. At the time of his death, the Veteran was only service connected for a left thigh scar, rated as noncompensable, and this disability is not shown to have caused or contributed to cause his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims for service connection for the cause of the Veteran's death, VCAA notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original claim for service connection for the cause of the Veteran's death imposes upon VA no obligation to inform the claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A May 2007 letter from the RO did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a  claim for service connection for the cause of the Veteran's death based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected, in accordance with Hupp.  However, in December 2010, the appellant was provided a Hupp-compliant notice.  Therefore, she was not prejudiced by the deficiencies in the original May 2007 letter.  Also, although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the December 2010 notice letter, which was sent before the claim was readjudicated in the October 2011 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Further, as noted above, in September 2010, the appellant was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  First, pertinent information was solicited at the hearing by both the appellant's representative and the Veterans Law Judge.  Second, the appellant's submissions and statements, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate her claim as they clearly focus on the this evidence and these elements.  Third, the case was remanded in November 2010 to obtain outstanding (SSA) records; and a VA medical opinion was thereafter obtained addressing the pertinent issues in the case in March/April 2014.  Accordingly, the evidence necessary to fully and properly adjudicate the claim was obtained and there is no indication that the appellant has any additional, material information to submit.  The purpose of § 3.103(c)(2) has been fulfilled; any deficiency with respect to the hearing is nonprejudicial.

Regarding the duty to assist, the Board notes that all relevant service treatment records (STRs), and VA and private treatment records have been associated with the claims file.  VA made multiple attempts to obtain private treatment records from a Dr. Stanley Glasser; however, a March 2011 response from Dr. Glasser's office indicated that they did not have records for the Veteran and that records are not maintained for more than 20 years.  Also, VA made multiple attempts to obtain the Veteran's Social Security Administration (SSA) records but in an April 2011 notice, the SSA indicated that the Veteran's records were destroyed in October 2004.  Additionally, the Board has obtained the March 2014 VHA medical opinion with April 2014 supplemental opinion.  No further assistance is required.  



II.  Analysis

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in May 1986, and according to his death certificate, he died of bronchogenic carcinoma, with COLD being another significant condition contributing to his cause of death.  The appellant essentially asserts that the Veteran's bronchogenic carcinoma and COLD were incurred in or as a result of his active service.  Specifically, she contends that these conditions were causally related to a) the conditions of his service in the South Pacific and alleged in-service incidents of bronchitis, and/or b) multiple episodes of malaria that the Veteran allegedly incurred during his active service.  The Board notes that, while the Veteran was in receipt of pension benefits, based in part on his nonservice- connected chronic obstructive pulmonary disorder (COPD), he was not service connected for COPD, COLD, bronchogenic carcinoma or any malaria residuals at the time of his death.  His only service connected disability was a thigh disability, which was rated noncompensable, and which is neither shown nor alleged to have caused, or contributed to cause, the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  See 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the cause of death, it must singly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that it contributed substantially or materially.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303.  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's bronchogenic carcinoma was manifest to a degree of 10 percent or more during the first year following separation from service in 1945, service connection on a presumptive basis is not warranted in this case.

The Veteran's STRs do not show, nor does the appellant contend, that the Veteran was treated for, or diagnosed with, COLD or bronchogenic carcinoma during his active service.  The appellant's contention, rather, is that the Veteran suffered from outbreaks of malaria during his service and that these outbreaks led to the development of COLD and subsequent bronchogenic carcinoma.  In the alternative, she contends that the Veteran developed COLD and bronchogenic cancer as a direct result of his nearly five years of service in the Asiatic Pacific Theater of Operations, evidenced by alleged respiratory problems, including bronchitis, that were present at the time of separation from service.    

The evidence does suggest that the Veteran had malaria during service.  In this regard, in the March 2014 medical opinion, a VA infectious disease physician noted that the Veteran was likely exposed to malaria during his service in the Pacific theater during World War II.  The physician also noted that the Veteran was given the drug Atabrine in December 1942 while hospitalized and that the administration of this drug at that time was more likely for treatment of malaria or other parasites, rather than for prophylaxis.  Thus, the physician determined that the Veteran may have had malaria during service.  

However, assuming this was the case, the physician found that the malaria and the taking of Atabrine had no role or relationship to the Veteran's death causing bronchogenic carcinoma and/or COLD.  The physician noted that there is nothing in the medical literature linking malaria or the taking of Atabrine to lung cancer.  Also, the Veteran's COLD could not be linked to malaria as the lung diseases caused by malaria resolve completely when the malaria is treated.  The physician elaborated that malaria can interfere with blood circulation in small blood vessels leading to stroke or congestion in the lungs to the point of acute respiratory distress syndrome or pulmonary edema but this usually occurs in heavy infestations and especially occurs during treatment or soon thereafter.  With milder infections, malaria infection (especially ovale and vivax) could be lingering and it was believable that an individual could have a lingering cough for months or years after onset of the disease.  Additionally, the physician indicated that COLD and lung cancer are usually caused by chronic smoking.  Moreover, in the April 2014 supplemental opinion, the physician opined that it was less likely than not that the Veteran's COLD was related to his taking of Atabrine, indicating that the pertinent literature was reviewed and there was no evidence that Atabrine could cause or aggravate COLD.   The Board also notes that the appellant has submitted treatise evidence describing the nature of malaria and some potential respiratory residuals but this evidence does not indicate that malaria would cause or aggravate lung cancer or COLD.    

In the March 2014 medical opinion, the VA physician did refer to the Veteran having had recurrent bacterial infections soon after service and indicating that this could have caused chills experienced with the two years following separation.  However, this notation was not based on any contemporaneous medical evidence but apparently on the reporting of the appellant that the Veteran did have recurrent respiratory difficulty at the time of separation and immediately thereafter, a report that has not been found credible.  The Board finds that this mischaracterization by the physician does not significantly reduce the probative value of his medical opinions.  Notably, he did assume for purposes of providing his opinions that the Veteran did have malaria during service and may have also experienced residual symptoms, including cough, post-service.  He then based his finding that the Veteran's malaria and the taking of Atabrine did not cause or aggravate either the lung cancer or the COLD on his medical knowledge of these diseases and this drug and a review of pertinent medical literature.  Whether or not the chills the Veteran may have experienced soon after service were a result of malaria was not referenced as a basis for either of these conclusions.

Both the appellant and her family members have asserted that they believe that malaria suffered by the Veteran in service and soon thereafter, and possibly the Atabrine taken for malaria, resulted in his lung cancer and COLD.  However, as laypeople, without any demonstrated expertise concerning the etiology of these disease, these assertions do not constitute competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   In addition, even if competent, these lay opinions cannot outweigh the opinion of the medical professional.  Thus, the weight of the evidence is against a finding that the death causing lung cancer and death contributing COLD were caused or aggravated by malaria or by Atabrine taken for the malaria.  Accordingly, the malaria and the taking of Atabrine during service do not provide a basis for awarding service connection for the cause of death.  38 C.F.R. § 3.312.

With respect to the contention that the Veteran developed COLD as a direct result of his nearly five years of service in the South Pacific, as alluded to above, the Board observes that no reference is made in the Veteran's STRs to any complaint of or treatment for a respiratory disorder during his active service.  To the contrary, a June 1942 clinical record, a December 1944 clinical record, and the Veteran's July 1945 separation examination, all reveal that the Veteran's lungs were found to be normal at various points during his service and at the time of his separation from service.  Also, a chest x-ray taken in association with the Veteran's separation examination was negative for any clinical findings.  Thus, there is no medical evidence of manifestation of chronic bronchitis or other chronic lung disease during service.   Additionally, a couple of STRs indicate that the Veteran smoked during service.  A July 1941 Army medical record appears to indicate that the Veteran reported that he smoked one pack of cigarettes per day (i.e. "smokes pkg per day" of tobacco).  At that time, he also reported that he did drink beer and had a cup of coffee at every meal.  Additionally, at a December 1944 medical visit, when asked about his use of alcohol and tobacco, he was noted to have reported that this use was "moderate" in degree.  

Post-service, the first medical evidence of COLD is from 1979.  A June 1979 private mental health record shows that the Veteran was having an episode of anxiety and depression with shortness of breath and indicated that he had already been prescribed Theolair (i.e. medicine indicated for treatment of COLD).  Subsequently, in an October 1979 statement, the Veteran indicated that he had been a patient at Newington Medical Center on or about June 16, 1979, at which point he applied for non-service connected pension and also for SSA benefits.  He noted that he was being treated for emphysema and a nervous condition and that he had been admitted to the Newington Medical Center from August 17, 1979 to September 4, 1979 for treatment of his nerves and that he had not worked since June 1978.  
The Veteran was subsequently granted pension benefits, partially based on nonservice-connected COPD, in a February 1980 rating decision.  

Earlier medical records dated from February 1960 to April 1970 from the Soldier's Home in Holyoke Massachusetts address a variety of the Veteran's post-service medical conditions but do not contain any reference to any complaint of, or treatment for, a respiratory condition.  To the contrary, a February 1960 physical examination report reveals that the Veteran was found to have normal lungs and respiratory function at that time.  He also again reported some level of daily tobacco smoking at that time.  Moreover, a January 1971 VA consultation report and June 1979 VA hospital admission progress notes reveal no complaint of or treatment for any respiratory condition.  

The appellant, along with some family members, have made a number of assertions related to the COLD directly resulting from the Veteran's five years of service in the South Pacific.  In a June 2007 letter, the appellant asserted that when she met the Veteran in 1946, he was always bothered by respiratory problems, which grew steadily worse over the years, developing into COPD, which forced him to retire and receive Social Security Administration (SSA) disability payments prior to age 65.  Also in an October 2007 letter, the appellant indicated that the Veteran's chronic bronchitis, "which he had when he left the service", grew continuously worse over the years and finally contributed to the bronchogenic carcinoma, which caused his death.  She also indicated that around 1980, the Veteran was attempting to obtain compensation for his leg injury incurred in the Pearl Harbor attack in December 1941.  She noted that he had also had chronic bronchitis at that time but it was not as far advanced as it was at the time of his death.  She noted that his prime interest at that time was that his leg was giving him trouble.  She also asserted that living for almost five years under abnormal conditions on various Pacific Islands contributed to the illness, which caused his death.

Also, at the September 2010 Board hearing, the appellant testified that she first met the Veteran about two and 1/2 years after service, around 1947.  When asked whether he had any type of respiratory condition at that time, the appellant indicated that "If he did, it was kind of minor, but he always had a cough, which grew progressively worse as years went by."  Additionally, she asserted that this cough resulted in the Veteran's COPD and eventually the Veteran developed the cancer, which killed him.  Moreover, she asserted that she believed he had been seeing doctors for respiratory problems ever since 1948, when they were married.   Further, regarding a history of smoking, she indicated that when she first met him, he did not smoke but then he did smoke for a short while and then quit.  Moreover, she indicated that he did not smoke for any extensive period after that.   Also, regarding malaria, the appellant testified that the Veteran had still suffered from attacks of malaria for a while after service but did not suffer from it throughout the rest of his life.    

Also, in a December 2010 statement, the appellant indicated that when she first met the Veteran, he was bothered by a constant cough and he told her that he had suffered several malaria attacks while serving in the South Pacific and had also suffered many more attacks after being discharged.  She also indicated that he had continuing respiratory problems throughout his life, which developed into COPD, lung cancer and ultimately resulted in his death.  Additionally, in a December 2010 affidavit, the Veteran's nephew indicated that the Veteran came to live with his family in July 1945 after discharge from service and during this time, he witnessed him suffer from several attacks of malaria.  The nephew noted that during each attack, he suffered a high fever, profuse sweating and nausea.  Additionally, the nephew indicated that he was always very close to the Veteran, spent a lot of time with him over his lifetime and witnessed his respiratory problems as they progressed over the years until his death.  

Subsequently, in an April 2012 statement, the appellant indicated that she had never asserted that the Veteran had bronchitis at the time of his separation from service in July 1945.  Rather, she asserted that the Veteran had several malaria attacks during service.  She also indicated that she had already pointed out that the Veteran was always bothered with on and off respiratory problems ever since his military discharge. 

In a December 2013 affidavit, one of the appellant's daughters, S.M., indicated that she witnessed her father suffer many attacks marked by severe coughing and loss of breath to the point of becoming red in the face and losing control of his body.  She noted that she saw these attacks at least 50 times and they became progressively worse throughout her father's life.  She also indicated that she witnessed her father visit the doctor many, many times.  She noted that during her childhood, he went to the doctor every other month for his hip and respiratory problems.  Then during her teenage years, he went once per month and would often stay overnight.  She believed based on what her father told her-that a doctor had told him that his malaria may cause respiratory problems-and based on medical literature consistent with that advice, that the malaria the Veteran contracted during service, contributed to his respiratory problems later in life and his death from these problems.  Further, she noted that in March 1997, a Veteran's representative informed her that her father's bronchitis, the cause of his death, was already service-connected.  

In a separate December 2013 affidavit, the Veteran's nephew again indicated that the Veteran came to live with his family after he was discharged from service.  The nephew noted that he witnessed several malaria and coughing attacks during this time period.  He indicated that during the 7 to 12 malaria attacks the nephew witnessed, the Veteran would suffer from high fever, profuse sweating, nausea and coughing for a 24 hour period and that these attacks would leave him weak.  The nephew also indicated that the Veteran was constantly coughing.  Sometimes for days at a time, he would have coughing attacks where he would cough severely, produce sputum and experience shortness of breath to the point of becoming red in the fact and losing control of his body and that these attacks left him weak.  The nephew noted that it was often hard to distinguish between when the Veteran was having a malaria attack versus a coughing attack short of him telling the family that he was having a malaria attack.  The nephew also reiterated that he was very close with the Veteran, spent a lot of time with him during his lifetime and witnessed his respiratory problems as they progressed over the years until his death.  

In a separate December 2013 affidavit, the appellant indicated that when she met the Veteran in 1947, roughly two years after his discharge from the Army, he had a constant cough and was generally not well.  He would break out into sweats and complained often that he was not feeling well.  The appellant noted that she and the Veteran were married in 1948.  At the beginning of the marriage, he continued to suffer from severe coughing and he took quinine pills.  She noted that throughout the marriage, the Veteran had respiratory problems and that she witnessed him experience many coughing attacks, often daily, during which he would have shortness of breath, cough severely often to the point of becoming red in the face and losing control of his body, and would produce sputum.  The appellant noted that these attacks became more intense and more frequent throughout the marriage.  The appellant indicated that the Veteran frequently went to the doctor for his respiratory problems, typically every other month early in their marriage, once a month after they had kids, and once a week closer to his death.  

Examining the evidence as a whole, it does not show that the Veteran developed a chronic respiratory disability until many years after service.  Again, a June 1942 clinical record, a December 1944 clinical record, and the Veteran's July 1945 separation examination, all reveal that the Veteran's lungs were found to be normal at various points during his service and at the time of his separation from service.  A chest x-ray taken in association with the Veteran's separation examination was negative for any clinical findings.  

Notably, the appellant has asserted earlier manifestation and even asserted in her October 2007 letter that the Veteran had "chronic bronchitis" when he left the service.  However, her reporting on this subject has been patently inconsistent.  At the September 2010 Board hearing, she noted that she first met the Veteran about 2 1/2 years after service, around 1947.  She indicated that at that time, if the Veteran had any type of respiratory condition, it was minor, while noting that he did always have some level of cough.  Then, in an April 2012 statement, she indicated that she had never asserted that the Veteran had bronchitis at the time of his separation from service in July 1945 but had indicated that the Veteran was always bothered on and off by respiratory problems since his military service.  Given that the appellant initially indicated in writing that chronic bronchitis was actually present when the Veteran left service; given that she later indicated that she did not know if the Veteran actually had a respiratory condition when she met him in 1947 (and noted that if he did have such a condition, it was minor); given that still later she asserted that she had never stated that he had had "chronic bronchitis" at the time of separation; and given that the STRs tend to indicate that respiratory function was normal at the time of separation, the Board does not find credible the initial assertion that the Veteran had chronic bronchitis and/or symptoms of bronchitis at the time of separation and more broadly, does not find credible the appellant's  reporting on the timing of the Veteran developing COLD.

Similarly, the appellant's report of the timing of medical care the Veteran received for respiratory disability is not consistent with the medical evidence of record. Notably, the appellant reported that she believed the Veteran was seeing doctors for respiratory problems ever since 1948, when she married him.  Then, in a December 2013 affidavit, the appellant indicated that the Veteran typically went to the doctor every other month for his respiratory problems early in the marriage; then once a month after they had kids; and then once a week near the time of his death.  (Notably, a claim filed by the Veteran and received by the RO in May 1971 show that the Veteran and the appellant had three daughters, one born in 1954, one born in 1956 and one born in 1958 and one born in 1960).   The Board notes, however, that the medical records from the Soldier's Home, which have been associated with the claims file, specifically show that from February 1960 to April 1970, the Veteran was treated for different medical conditions, including hip disability, but do not contain any reference to a history of, complaint of, or treatment for, a respiratory condition.  Notably, these records include progress notes from February 1960 (which includes a finding of normal respiratory function), May 1962, June 1962, January 1967 and April 1970.  The Board presumes that  had the Veteran been being seen at least every month for a respiratory problem during this time frame (as it constituted the period after the kids were born), the Soldier's Home documentation would include some record of this treatment, or at least a notation that the Veteran had an ongoing history of a respiratory problem.  Thus, given the appellant's specific lack of credibility concerning the onset of chronic lung disease; and given that the post-service private medical evidence does not tend to corroborate her described time-frame for the Veteran's post-service respiratory medical treatment, the Board also does not find this latter reporting credible.   

Notably, in her December 2013 affidavit, the appellant's daughter, S.M., indicated that during her childhood, the Veteran went to the doctor every other month for his hip and respiratory problems.  Then, during her teenage years, he went once a month and would often stay overnight.  The Board notes that the May 1971 claim form indicates that S.M. was born in 1960.  To the extent that she is asserting that the Veteran was receiving regular medical treatment for respiratory problems prior to 1970 (i.e. while she was a child), this also is not credible, as once again, the Board presumes that had this treatment been regularly occurring it would have been noted in some capacity in the Soldier's Home records.  

An abundance of contemporaneous STRs and post-service treatment records provide no support to the appellant's claim that the Veteran suffered from or received any treatment for bronchitis or any other respiratory condition during his active service or in the years immediately following his active service.  Given the lack of credibility concerning the family reporting of the respiratory treatment and the lack of any medical evidence of earlier treatment, the weight of the evidence indicates that the Veteran began having chronic respiratory difficulty many years after service, sometime in the 1970s, with emphysema (i.e. a form of COLD) being diagnosed sometime during this time frame.  In this regard, the June 1979 record and the subsequent treatment records do not indicate that the Veteran had any extensive history of longstanding emphysema or other respiratory impairment.  Rather, the documentation appears to indicate that the shortness of breath he was experiencing was a relatively recent symptom.  Also, the only real medical indicator of respiratory symptoms pre-dating June 1979 is the notation that the Veteran had already been prescribed Theophylline.  However, there is no indication, or even assertion that he had been taking this medicine prior to the 1970s.    

Additionally, there is no medical evidence that the Veteran's death contributing COLD, which became manfiest many years after service, was in any way related to his military service.  To the contrary, in his March 2014 opinion, the VHA physician noted that COPD (i.e. COLD) is usually caused by chronic smoking, which cannot form the basis for service connection.  38 U.S.C.A. §1103(a).  Notably, the appellant described the Veteran during the time period after they met and were married, as having a minimal smoking history.  However, the July 1941 and December 1944 records tend to indicate that he did smoke in service to a moderate degree. Also, it is entirely possible that he smoked prior to service.  Additionally, according to the February 1960 record, he apparently reported that he was a regular smoker at that time.  Moreover, given the appellant's lack of credibility concerning the timing of manifestation of chronic respiratory disability and the timing of medical treatment for respiratory problems; and given the February 1960 progress note, the Board is also unable to credit her report of the Veteran having minimal smoking history subsequent to 1947.  Thus, overall, the weight of the evidence supports a finding that the appellant had more than a minimal smoking history.      
    
Both the appellant and her family members have asserted that they believe that the Veteran's lung cancer and COPD resulted from respiratory problems caused by service.  However, as laypeople, without any demonstrated expertise concerning the etiology of these diseases, these assertions do not constitute competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, even if competent, these lay opinions cannot outweigh the opinion of the medical professional.  Thus, in sum, a chronic respiratory disability did not became manifest during service or for many years thereafter and there is no competent evidence that the Veteran's death causing lung cancer and death contributing COLD were in any way related to the Veteran's service, including his World War II service in the South Pacific. 

Because the principal and contributory causes of the Veteran's death, lung cancer and COLD, are not shown to be related to service, to include malaria therein, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.312; Alemany v. Brown, 9 Vet. App. 518 (1996).

In denying the appellant's claim, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claim, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law as applied to the facts presented in the appeal.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


